Citation Nr: 1310741	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  09-37 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability, diagnosed as lumbar spine degenerative disc disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1974 to June 1977.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at a May 2012 Board personal hearing in San Antonio, Texas (Travel Board).  The hearing transcript has been associated with the claims file.  

In a September 2012 decision, the Board affirmed the RO's denial of the benefit sought on appeal.  For the reasons discussed below, the Board is vacating the September 2012 decision.

The issue of entitlement to service connection for a low back disability, diagnosed as lumbar spine degenerative disc disease, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On September 20, 2012, the Board issued a decision addressing service connection for a low back disability, diagnosed as lumbar spine degenerative disc disease. 

2.  Evidence dated in May 2012, relevant to the appeal, had not been associated with the claims folder at the time the September 20, 2012 decision was issued. 


CONCLUSION OF LAW

The September 20, 2012 Board decision addressing service connection for a low back disability, diagnosed as lumbar spine degenerative disc disease, is vacated.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2012).


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2012).    

The Board finds that evidence dated in May 2012, relevant to the appeal, had not been associated with the record at the time the September 20, 2012 decision was issued.  In an October 2012 statement, the Veteran requested that the Board vacate the September 20, 2012 Board decision, and reconsider the appeal based on such evidence.  In the October 2012 statement, the Veteran contends that he did submit such evidence (referring to the recommended medical opinion and additional lay statement in support of his claim) to the Board in May 2012, prior to the Board's September 2010 decision.  

The evidence that the Veteran contends was not received at the Board at the time of the September 2012 Board decision consisted of a written statement by the Veteran's wife dated May 25, 2012 and an attempted medical nexus opinion by 
a VA physician also dated May 25, 2012.  This evidence was accompanied by a "file copy" of a memorandum from the Veteran's representative to the Board of Veterans' Appeals dated May 31, 2012, suggesting that the representative mailed this evidence to the Board on May 31, 2012. 

Because the evidence somehow was not before the Board at the time of the September 2012 decision, the Board was under the mistaken impression that the Veteran did not ultimately submit to the Board the recommended medical opinion or additional lay statement from his wife in support of his claim, and so commented in the Board decision.  Because these documents were not of record at the time of the September 2012 decision, the Board presumed that they had not been submitted.    See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (it is presumed that government officials "have properly discharged their official duties").  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999; see also Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) ("Government officials are presumed to carry out their duties in good faith and proof to the contrary must be almost irrefutable to overcome that presumption").

In this case, the Board finds that there is clear evidence to show that the Veteran submitted the stated evidence to the Board, having mailed the evidence to the Board on May 31, 2012, so as to overcome the presumption of administrative regularity.  During the May 2012 Travel Board hearing, to assist the Veteran, the undersigned Veterans Law Judge held the case open for 60 days so that the Veteran could submit a medical opinion in support of his claim, and suggested that the Veteran obtain a lay statement from his wife to help verify his reports of with regard to an in-service injury to the back, symptoms in service, and any symptoms or treatment for the back since service.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the evidence the Veteran submitted (private medical opinion and lay statement from the Veteran's wife) is the specific items of evidence the undersigned Veterans Law Judge advised the Veteran were missing or would assist in substantiating his claim, and which the representative specifically represented would be obtained and submitted after the hearing.  See hearing transcript pages 16-18.  The Veteran's representative represented to the Board that the Veteran would be presenting this evidence.  The evidence is dated just two days after the date of the Travel Board hearing in this case, which is consistent with the representations made at the Board hearing, and the Veteran's diligence in pursuing this case as indicated by the timely and specific response to the September 2010 Board decision indicating that he had mailed such evidence to the Board.  

For these reasons, the Board finds that the evidence is sufficient overcome the presumption of regularity in the administrative process, so it is reasonable to conclude that the Veteran did submit the May 2012 medical opinion and lay statement prior to the issuance of the September 2012 decision.  Because these documents were not considered by the Board in the September 2012 decision, the Board will vacate the September 2012 decision, and finds that reconsideration of the appeal is warranted.  Accordingly, the September 20, 2012 Board decision addressing service connection for a low back disability, diagnosed as lumbar spine degenerative disc disease is vacated.


ORDER

The September 20, 2012 Board decision addressing the appeal for service connection for a low back disability, diagnosed as lumbar spine degenerative disc disease, is vacated.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  

The evidence of record shows that the Veteran has currently diagnosed lumbar spine degenerative disc disease.  Service treatment records show that the Veteran was seen on one occasion in service for back pain in December 1974, with no further complaints in service.  The spine was noted to be normal on a May 1977 service separation examination.  

The Veteran contends that he had the onset of back pain in service due to repeated lifting of 65 pound rounds of ammunition and contends that his back pain was chronic.  The Veteran has provided lay evidence from his wife in support of his contentions of a back injury in service and of back pain in service and after service the required her assistance to alleviate.  In May 2012 statement, the Veteran's wife reported that in December 1974, her husband came home from work at Camp Lejune and told her that he heard a pop in his back from lifting artillery rounds all night.  She stated that the Veteran went to sick call three days later, and that he had back pain since that time which she treated with Bengay, heat, and over-the-counter medication.  The Board notes that, in addition to the Veteran's reported in-service back injury, VA treatment records show that the Veteran worked, lifting heavy equipment for over 25 years post service, and that he was seen for low back pain in conjunction with multiple lifting injuries post-service.

The Veteran has provided a purported May 2012 medical opinion from his VA physician, identifying multilevel degenerative disc disease, and stating that "it is possible" that these changes were caused by repetitive injuries sustained while on active duty.  No bases were provided for the May 2012 VA physician's opinion, and the record does not reflect that the VA physician had the benefit of a review of the claims folder or an otherwise thorough and accurate history showing that the Veteran only sustained one injury which required treatment in service.  Additionally, the Board finds the May 2012 opinion of mere possibility is too speculative to establish a nexus between lumbar spine degenerative disc disease and service.  VA regulation provides that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102 (2012); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Dixon v. Derwinski, 3 Vet. App. 261 (1992) (a claim must be accompanied by evidence that suggests more than a purely speculative basis for granting entitlement); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Bloom v. West, 12 Vet. App. 185 (1999) (the Court held that a physician's opinion the veteran's time as a prisoner of war "could have" precipitated the initial development of a lung condition, by itself and unsupported and unexplained, was "purely speculative"); and Bostain v. West, 
11 Vet. App. 124, 128 (1998) (the Court held that a physician's opinion that an unspecified preexisting service-related condition "may have" contributed to the veteran's death was too speculative to be new and material evidence). 

The record also contains a May 2007 VA opinion.  The VA examiner stated that, given the limited notation of back pain in service, he would have to resort to pure speculation to establish service connection between the one entry in the service medical record and the Veteran's current history of a back condition, which started some 30 years after service.  The VA examiner reasoned that more likely etiologies for the Veteran's diagnoses were the more common etiologies for osteoarthritis, including age, obesity, deconditioning, heredity, ethnicity, concomitant health issues, and post-service occupation.  

The Board finds that the reasons and bases provided for the May 2007 opinion are inadequate.  In that regard, the VA examiner attributes "osteoarthritis" to a generic list of risk factors, some of which do not apply to this particular Veteran's case.  A medical opinion that contains only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion").  Moreover, while the Veteran has been diagnosed with lumbar spine degenerative disc disease, the record does not reflect a diagnosis of osteoarthritis or degenerative arthritis in the lumbar spine.   

For these reasons, the Board finds that an additional VA opinion, based on a fully accurate factual history as evidenced by the credible facts indicated by the lay and medical evidence of record, is necessary to assist in determining whether a currently diagnosed low back disability was incurred in service.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA orthopedic examination to assist in determining if a low back disability, diagnosed as lumbar spine degenerative disc disease, was incurred in service.  The relevant documents in the claims folder should be made available for review in connection with this examination.  All indicated tests and studies should be performed. 

The examiner should identify all currently diagnosed low back disabilities, and should offer the following opinion: 

Is it at least as likely as not (a 50 percent or greater probability) that any low back disability began during service or is otherwise related to some incident in service?

In rendering an opinion, the examiner should address relevant findings of record, including service treatment records reflecting treatment for low back pain on one occasion in service (December 1974); the Veteran and his wife's lay statements and testimony attesting to an in-service back injury rather than just pain, and back pain since in-service injury; and VA treatment records that show that the Veteran has worked lifting heavy equipment for over 25 years after service, and that he was seen for low back pain in conjunction with post-service lifting injuries.

The examiner should provide a rationale for his or her opinion with reference to the evidence of record and should provide a discussion of the facts and medical principles involved. 

2.  After all development has been completed, the RO/AMC should re-adjudicate the claim for service connection for a low back disability.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


